Citation Nr: 0812163	
Decision Date: 04/11/08    Archive Date: 04/23/08

DOCKET NO.  03-36 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hip 
disability.

2.  Entitlement to service connection for left ankle 
disability.

3.  Entitlement to service connection for left hand 
disability.

4.  Entitlement to service connection for left knee 
disability.

5.  Entitlement to service connection for back disability.

6.  Entitlement to service connection for hemorrhoids.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The veteran had active military service from February 1981 to 
December 1984. According to his DD Form 214, he had an 
additional three years, six months and 28 days of active 
service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.

The record reflects that the veteran, in January 2005, 
failed--without explanation, to report for his requested 
hearing before a Veterans Law Judge in Washington, DC. His 
request for a Board hearing is therefore considered 
withdrawn.  See 38 C.F.R. § 20.702(d) (2007).

In March 2005, the Board remanded the case to the RO, via the 
Appeals Management Center (AMC), in Washington, DC, for 
additional development.  The RO completed the additional 
development as directed, continued to deny the claims, and 
returned the case to the Board for further appellate review.


FINDINGS OF FACT

1.  The preponderance of the probative evidence indicates 
that a bilateral hip disorder is not related to an in-service 
disease or injury.

2.  The preponderance of the probative evidence indicates 
that a left ankle disorder is not related to an in-service 
disease or injury.

3.  The preponderance of the probative evidence indicates 
that a left hand disorder is not related to an in-service 
disease or injury.

4.  The preponderance of the probative evidence indicates 
that a left knee disorder is not related to an in-service 
disease or injury.

5.  The preponderance of the probative evidence indicates 
that a back disorder is not related to an in-service disease 
or injury.

6.  The preponderance of the probative evidence indicates 
that hemorrhoids are not related to an in-service disease or 
injury.


CONCLUSIONS OF LAW

1.  A bilateral hip disorder was not incurred in or 
aggravated by active service, nor may arthritis be presumed 
to have been incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309(a) (2007).

2.  A left ankle disorder was not incurred in or aggravated 
by active service, nor may arthritis be presumed to have been 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107(b); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309(a).

3.  A left hand disorder was not incurred in or aggravated by 
active service, nor may arthritis be presumed to have been 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107(b); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309(a).

4.  A left knee disorder was not incurred in or aggravated by 
active service, nor may arthritis be presumed to have been 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107(b); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309(a).

5.  A back disorder was not incurred in or aggravated by 
active service, nor may arthritis be presumed to have been 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107(b); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309(a).

6.  Hemorrhoids were not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107(b); 
38 C.F.R. §§ 3.102, 3.159, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126, have been met.  There is 
no issue as to providing an appropriate application form or 
completeness of the application.  A December 2002 RO letter 
informed the veteran of VA's duty to assist him and how his 
and VA's responsibilities were apportioned.  Pursuant to the 
remand, a March 2005 RO letter notified the veteran of the 
information and evidence needed to substantiate and complete 
his claims, to include notice of what part of that evidence 
is to be provided by the veteran, notice of what part VA will 
attempt to obtain, and the need to submit all pertinent 
evidence in his possession.  A September 2006 RO letter 
informed him how disability evaluations and effective dates 
are determined in the event service connection is granted.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA has fulfilled its duty to assist the veteran in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
While the veteran did not receive full notice prior to the 
initial decision, after pertinent notice was provided, he was 
afforded a meaningful opportunity to participate in the 
adjudication of the claims, and the claims were 
readjudicated, as shown in the April 2007 Supplemental 
Statement of the Case.  He was provided the opportunity to 
present pertinent evidence and testimony.  In sum, there is 
no evidence of any VA error in notifying or assisting the 
appellant that reasonably affects the fairness of this 
adjudication, and the evidence clearly and convincingly 
rebuts any suggestion that the appellant was prejudiced.

Governing Law and Regulation

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until 
the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).  Further, where a veteran served 
continuously for ninety (90) days or more during a period of 
war, or during peacetime service after December 31, 1946, and 
arthritis becomes manifest to a degree of 10 percent within 
one year from date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§  3.307, 3.309.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  



Analysis

The veteran was afforded VA examinations for all of his 
claimed disorders.  Following a comprehensive review of the 
claims file and examination of the veteran, the examiner 
determined that there were no current disorders of the hips, 
left ankle, left hand; or left knee; no hemorrhoidal 
residuals, and that the veteran's current lumbar degenerative 
joint disease is secondary to post-service back injuries.  As 
set forth below, the examiner's findings are fully supported 
by the probative evidence of record.

The service medical records note the veteran was an aircrew 
member during his active service, and he was able to maintain 
that status, including the physical requirements, until his 
separation from active service, notwithstanding his receipt 
of treatment for acute and transitory episodes related to his 
joints.  In this respect, the record shows the following 
pertinent observations.

Hips.  A February 1984 entry notes the veteran's complaints 
of and treatment of right hip pain that radiated to his 
ankle.  Examination revealed some tenderness over the right 
lateral hip and pain with right lateral rotation.  The 
assessment was inflammation of the right hip joint.  It was 
treated with aspirin and the suggestion that the veteran 
practice better posture.  Service medical records are 
negative for any subsequent entries of complaints, findings, 
or treatment for hip-related complaints.

Left ankle.  The veteran sustained a left ankle sprain in 
January 1979 when he stepped on a ladder.  X-rays showed no 
abnormality.  He was treated with ice and an Ace bandage.  He 
injured the ankle again in December 1982 while walking 
downhill.  The examiner noted that X-rays were negative for 
evidence of a fracture.  It was diagnosed as a sprain and 
treated with ice, an Ace wrap, and instructions to elevate 
it.  At the January 1983 follow-up, examination revealed good 
range of motion and no edema.  The assessment was a resolved 
sprain.  Service medical records are negative for any 
subsequent entries of complaints, findings, or treatment for 
left ankle-related complaints.

Left hand.  A July 1980 entry note the veteran's complaints 
of pain in the first digit of the left hand after having 
fallen off of a swing.  Examination revealed pain and 
tenderness at the metacarpophalengeal joint with moderately 
decreased range of motion on flexion.  X-rays were negative 
for a fracture.  The examiner assessed a joint sprain.  
Service medical records are otherwise negative for any 
subsequent entries of complaints, findings, or treatment for 
left hand-related complaints.

Back.  The veteran told the examiner at the October 2006 VA 
examination that he injured his back in 1981 when he fell 
approximately one and one-half feet from an aircraft and 
strained his low back and ankles.  The veteran stated he was 
treated and X-rayed, but did not know the results.  Service 
medical records are negative for any entries related to 
complaints, findings, or treatment for back-related 
complaints secondary to a fall.  They are also negative for 
an X-ray examination report of back.  A November 1980 service 
medical record entry notes tenderness over the left 
costovetebral angle, but that was related to a suspected 
urinary tract infection.

Hemorrhoids.  The January 1977 Report of Examination For the 
veteran's initial enlistment in the Air Force notes a prior 
medical history of hemorrhoids.  His anus and rectum, 
however, were assessed as normal.  The veteran experienced 
flare-ups during his second tour in July 1982.  In August 
1982, he underwent excision of anal condylomata.

Left knee.  The service medical records are completely 
negative for any entries related to complaints, findings, or 
treatment for a left knee disorder.

As noted above, the service medical records note no chronic 
residuals.  An August 1983 Flight Medicine Clinic report 
notes accomplishment of the veteran's periodic physical 
examination, and no abnormalities are noted.  An August 1984 
Physical Profile Report notes the veteran's profile as "1" 
in all categories, and found that he had the physical stamina 
to endure long periods of standing, and that he had no 
disqualifying defects.

Following his separation from active service, the veteran 
enlisted in the Air Force Reserve.  He denied any pertinent 
medical history on his November 1985 Report Of Medical 
History for his enlistment examination.  The November 1985 
Report Of Examination For Enlistment notes that all areas 
were assessed as normal, and he was deemed physically fit for 
duty in the reserve.

There is no evidence of any complaints or treatment for 
arthritis in any pertinent joint within one year of 
separation from active duty service.  The private records 
associated with the veteran's award of benefits administered 
by the Social Security Administration note a post-service 
left knee menisectomy in 1996.  The records are silent, 
however, as to when or why he underwent the procedure.  An 
October 2000 examination report notes that examination of the 
hips and knees revealed them as normal.

In September 1996, the appellant was seen by A.T. Shukla, 
M.D.  He reported a two year history of back pain.  The 
veteran denied a history of incurring any specific injury, 
but reported a history of working for years lifting heavy 
furniture.

The veteran's most significant post-service events, however, 
pertain to two on-the-job back injuries in 1998 and 1999 
after moving a welding machine, and after slipping and 
falling.  The August 1999 records of Mercy Medical Center 
note a finding of a herniated lumbar disc at L4-L5.  None of 
the veteran's private records note any comment or opinion of 
a provider that the etiology of the veteran's low back 
pathology is other than his injuries in 1998 and 1999.

A December 2006 VA addendum notes the examiner's reiteration 
that his October 2006 examination found no left hand, left 
knee, or left ankle pathology.  The examiner noted the 
absence of pertinent service medical records entries, a 
normal VA X-ray of the left hand in 2001, and the 2006 X-ray 
that showed an osseous defect.  The examiner noted that it 
was obvious the veteran sustained a fracture between 2001 and 
2006, but his examination revealed no current pathology.  The 
examiner also noted that he found no current left ankle 
pathology, and that it was unlikely that any changes noted on 
current X-rays were related to the sprains he was treated for 
in service.

The December 2006 addendum also notes that examination 
revealed no current pathology of the left knee, and that 
there was no relationship between the 1996 arthroscopic 
surgery and the veteran's active service.

The October 2006 rectal examination revealed no evidence of 
colostomy, edema, fecal leakage, or fissures.  External 
sphincter tone was normal, and there were no rectal masses or 
hemorrhoids.  The examiner diagnosed no rectal or anus 
pathology present.

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. § 1110 
(formerly § 310).  In the absence of proof of present 
disability there can be no valid claim.  See Sanchez- Benitez 
v. West, 13 Vet. App. 282, 285 (1999) ("[P]ain alone, without 
a diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.").

In the absence of any competent evidence of currently 
diagnosed disorders, there is no basis to award service 
connection for bilateral hip, left ankle, left hand, or 
hemorrhoid disabilities.  As noted above, the incidents noted 
in the service medical records were shown to be acute and 
transitory events that resolved without any chronic 
residuals.  38 C.F.R. § 3.303.

As noted, there is no documentary corroboration of the 
veteran's claimed treatment for a back strain while in 
service.  Moreover, following review of the claims file and 
examination of the veteran, the examiner opined that it was 
unlikely that the veteran's current lumbar degenerative joint 
disease is due to the mild back strain he reportedly 
sustained in service.  Instead, his current low back disorder 
is most likely due to the injuries he sustained in 1997 and 
1998.  There is no competent evidence to the contrary.  Thus, 
the preponderance of the probative evidence is against the 
veteran's back claim on both a direct and presumptive basis.  
38 C.F.R. §§ 3.303, 3.307, 3.309(a).

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  As the preponderance of the evidence is 
against the veteran's claims, however, the doctrine is not 
for application.  Schoolman v. West, 12 Vet. App. 307, 311 
(1999).  The benefits sought on appeal are denied.


ORDER

Entitlement to service connection for bilateral hip 
disability is denied.

Entitlement to service connection for left ankle disability 
is denied.

Entitlement to service connection for left hand disability is 
denied.

Entitlement to service connection for left knee disability is 
denied.

Entitlement to service connection for back disability is 
denied.

Entitlement to service connection for hemorrhoids is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


